ORDER
PER CURIAM.
Berry Livingston (“defendant”) was charged with one count of failure to appear, section 544.665 RSMo 2000. A jury convicted defendant and the trial court sentenced him, as a prior and persistent offender, to three years in prison. Defendant appeals from the judgment on his conviction, claiming the trial court erred in sustaining the prosecutor’s objections to defendant’s testimony regarding his defense of duress.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).